Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 1 of 10 PageID# 507



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

  Trans-Radial Solutions, LLC,                             Civil Action No. 2:18-cv-00656

                                 Plaintiff,
         v.

  Burlington Medical, LLC et al.,

                                Defendants.

           JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT

        Pursuant to the Court’s Order Regarding Claims Construction (D.E. 44), the parties hereby

 submit this Joint Claim Construction and Prehearing Statement.


   I.   PARTIES’ STATEMENTS REGARDING MARKMAN HEARING

        A. Plaintiff Trans-Radial Solutions, LLC (“TRS”) respectfully submits that the Markman

 hearing, currently scheduled for August 27, is necessary and can be completed within three (3)

 hours. TRS proposes that the Court equally divide the time available for the hearing, that each

 side be permitted to offer an opening statement, which will include any technology tutorial that

 the parties wish to present. Thereafter, TRS proposes to present arguments on a term-by-term

 basis. TRS proposes to present first on each term followed by the Defendants.


        B. Defendants Burlington Medical, LLC (“Burlington”) and Phillips Safety Products, Inc.

 (“Phillips”) respectfully submit that a Markman hearing is not necessary, because the Defendants

 do not dispute any of the proposed constructions disclosed by the Plaintiff on July 12, 2019. The

 Order Regarding Claim Construction states that Plaintiff “shall identify for defendants its asserted

 claims, the terms to be construed, if any, and their proposed constructions on or before July 12,

 2019.” D.E. 44 ¶ 1. Consistent with that order, on July 12, 2019 the Plaintiff disclosed


                                                  1
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 2 of 10 PageID# 508



 constructions for six claim terms. The Defendants responded stating they agreed with all six of the

 Plaintiff’s proposed constructions, and did not seek to have any additional terms construed.

        Despite this, on July 25, 2019 the Plaintiff sent the Defendants a proposed joint claim

 construction statement that included an additional seventh claim term that Plaintiff now alleges

 must also be construed. When the parties spoke by phone on July 29, 2019, counsel for the Plaintiff

 further stated that even if the Defendants also agree with the Plaintiff’s belatedly-proposed

 construction of a seventh claim term in an unasserted claim (which the Defendants essentially do),

 the Plaintiff would still demand a Markman hearing. The Defendants respectfully submit that the

 Plaintiff’s position is not consistent with this Court’s prior order, which, among other things, asked

 the parties to submit briefing only on “unresolved disputes regarding claim construction terms”

 D.E. 44 at ¶ 4 (emphasis added). The Defendants respectfully submit that there is no need for a

 Markman hearing when the parties have not identified any unresolved disputes regarding claim

 construction.


  II.   ANTICIPATED WITNESSES AND TESTIMONY

        TRS will call Kenneth P. Gall, Ph.D. Dr. Gall is expected to provide background

 information about catherization rooms in which the inventions claimed in United States Patent No.

 9,795,346 (“the ’346 Pat.”) are used and to show the efficacy of using the inventions. Dr. Gall

 further is expected to testify that the terms in the ’346 Pat. are to be given the meaning as one of

 ordinary skill in the relevant art would give to them after reading the specification and reviewing

 the various Figures of the ’346 Pat. TRS may also call Andrew Shealy, one of the inventors of the

 claims of the ’346 Pat., to testify regarding the technology, as well as terms and phrases in the ’346

 Pat. claims as necessary.




                                                   2
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 3 of 10 PageID# 509



        The Defendants do not believe that an evidentiary hearing is necessary, since no claim

 terms are in dispute. Nor do the Defendants believe that this Court needs expert testimony in order

 to know that “that the terms in the ’346 Pat. are to be given the meaning as one of ordinary skill in

 the relevant art would give to them,” as the Plaintiff proposes to do. If a Markman hearing does in

 fact proceed then the Defendants expect they may also call on Dr. Gall and Mr. Shealy.


 III.   EVIDENCE SUPPORTING PROPOSED CLAIM CONSTRUCTIONS

        TRS intends to rely on the plain language of the ’346 Pat., including its claims, drawings,

 and specification, and extrinsic evidence, as necessary as indicated below. The Defendants do not

 believe that an evidentiary hearing is necessary, since no claim terms are in dispute. To the extent

 a hearing goes forward despite that, the Defendants would likewise rely on the plain language of

 the ‘346 Pat. as elucidated by the prosecution history of the patent-in-suit.


 IV.     UNITED STATES PATENT NUMBER 9,795,346 ASSERTED CLAIMS AND
         PLAINTIFF’S INFRINGEMENT CONTENTIONS

         TRS asserts that Defendants Burlington Medical, LLC (“Burlington”) and Defendant

 Phillips Safety Products, Inc. (“Phillips”) each directly or indirectly infringe at least claims 16, 17,

 18, 20, and 21 of the ’346 Pat., either literally or by equivalents. TRS reserves the right to add

 other claims from the ’346 Pat. once TRS has received discovery for which it has moved to compel

 Defendants to provide.

         The Defendants note that TRS already has samples of the allegedly-infringing products

 and information on all sales of the allegedly-infringing products.

         TRS contends that in the following charts, all elements of each asserted claim are present

 literally and under the Doctrine of Equivalents by each of the Defendants’ IV Mounted Barriers

 (hereinafter the “IVB” or “Accused Product”). TRS does not yet contend that Claim 1 is infringed;



                                                    3
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 4 of 10 PageID# 510



 it is presented below for construction so as to be available under the doctrine of claim

 differentiation.

           Thus, the parties herein set forth below their proposed constructions of each claim term,

 phrase, and clause with extrinsic and intrinsic evidence that supports each party’s proposed

 construction including an indication of whether the parties agree on any such construction.

 A. Definitions

           As used in the charts below, the word “Agreed” means that the indicated party agrees with

 the other party’s proposed construction.

 B. Charts of Terms from Asserted Claims 1

                                               CLAIM 16

     Term/Claim      Plaintiff         Intrinsic Evidence          Extrinsic        Defendants’
     Element         Proposed                                      Evidence         Proposed
                     Construction                                                   Construction
     Connection      Mechanism for     “The connection             Expert          Agreed.
     Assembly        adjustably        assemblies may be two       testimony is
                     securing the      or more clamps . . .”       expected to
                     radiation guard   ’346 Pat., 2:55-56. See     indicate the
                     to the medical    also 2:12-21; 2:31-48;      level of skill
                     device hangar     4:31-42; 5:16-32;           in the art, and
                     and/or a          5:51-6:2; 6:32-37. See      the meaning
                     connection        also Figs, 1, and 3-        of this claim
                     member of the     7. See also claims 1,       term to one of
                     medical device    16, 19.                     ordinary skill
                     hangar                                        in the art at
                                                                   the time the
                                                                   invention was
                                                                   made.

                                                                   Plaintiff
                                                                   identifies its
                                                                   expert in this
                                                                   regard as
                                                                   Kenneth P.
                                                                   Gall, Ph.D.,

 1
     Claims 16, 17, 18, 20, and 21 presently are being asserted.


                                                    4
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 5 of 10 PageID# 511




                                                           Somerville,
                                                           MA.

 Medical       Equipment for    “The hangar 18 may         Dr. Gall is     Agreed.
 Device Hangar holding medical  include a pole or rod      expected to
               equipment        20, a base or stand 22,    testify and
               comprising a     and one or more            indicate the
               pole or rod, a   wheels 24.                 level of skill
               base or stand,   Alternatively, the         in the art, and
               and one or more  hangar 18 can be an        the meaning
               wheels such as   intravenous (IV) pole      of this claim
               an intravenous   upon which the             term to one of
               pole or mobile   radiation shield 12 can    ordinary skill
               carrier          be located, as             in the art at
                                explained below.”          the time the
                                ’346 Pat., 4:25-           invention was
                                29. See also 1:39-42;      made.
                                2:31-48, 4:48-50. See
                                also Figs. 1-4 and 7.
                                See also claim 16.
 Adapted to Be Capable of       “The bracket 34            Dr. Gall is     Agreed.
 Coupled to a  engaging a       includes a gap or          expected to
 Connection    receiver of a    capture feature 56 to      testify and
 Member        medical device hold the rod 20 or the       indicate the
               hangar, but does limb 64. Specifically,     level of skill
               not require such once the capture           in the art, and
               engagement for features 56 are              the meaning
               each of three    positioned about           of this claim
               configurations   respective rods 20 or      term to one of
                                limbs 64, the user may     ordinary skill
                                tighten or clamp the       in the art at
                                respective clamp           the time the
                                assemblies 32, 36 to       invention was
                                attach the radio-          made.
                                opaque guard 12 to the
                                equipment hangar 18.
                                In this example, the
                                closure end 54 will
                                press-fit against a
                                portion of the rod 20
                                or limb 64 to press that
                                portion into the
                                capture feature 56 and
                                render the system 10
                                stationary. To adjust



                                             5
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 6 of 10 PageID# 512




                                    or remove the shield
                                    12, the user may
                                    loosen or unclamp the
                                    assemblies 32, 36.”
                                    ’346 Pat., 5:60 -
                                    6:2. See also 2:12-15;
                                    2:31-48; 3:17-28;
                                    4:31-35; 6:32-37. See
                                    also Figs. 1 and 4- 6.
                                    See also claim 16.
 Inverted        Upside down        “In this aspect, the      Dr. Gall is     Agreed.
 Position        relative to        system may also be        expected to
                 substantially      adapted for vertical      testify and
                 vertical           alignment on the          indicate the
                 alignment          equipment carrier in a    level of skill
                                    first configuration and   in the art, and
                                    for inversion on the      the meaning
                                    equipment carrier in a    of this claim
                                    second                    term to one of
                                    configuration.” ’346      ordinary skill
                                    Pat., 2:25-28. See also   in the art at
                                    2:28-48; 3:21-26;         the time the
                                    4:19-21; 5:38-40. See     invention was
                                    also Figs. 1-6. See       made.
                                    also claim 16.

                                           CLAIM 18

 Term/Claim      Plaintiff          Intrinsic Evidence        Extrinsic         Defendants’
 Element         Proposed                                     Evidence          Proposed
                 Construction                                                   Construction
 Substantially Four-sided           Figs. 2, 3, and 6. See  Dr. Gall is         Agreed.
 Rectilinear and polygon with       also ’346 Pat., 2:51-   expected to
 Rectangular in sides that meet     53; 5:7-9. See also     testify and
 Form            at right angles,   claim 18.               indicate the
                 with opposing                              level of skill in
                 sides of equal     “In this example, the the art, and the
                 length,            inserts 58 are L-shaped meaning of
                 optionally with    with a lower portion    this claim term
                 rounded corners    having a rectangular    to one of
                                    shaped extension.”      ordinary skill
                                    PCT/US14/34788 at       in the art at the
                                    [0037] and Figs. 6, 7A time the
                                    (incorporated by        invention was
                                                            made.



                                                 6
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 7 of 10 PageID# 513




                            reference in ’346 Pat.,
                            4:12-18)
                                                      Rectilinear:
                                                      characterized
                                                      by straight
                                                      lines.

                                                      From
                                                      Merriam-
                                                      Webster’s
                                                      Dictionary and
                                                      Thesaurus,
                                                      ©2014

                                                      Rectangle: a
                                                      4-sided figure
                                                      with four right
                                                      angles; esp.
                                                      one with
                                                      adjacent sides
                                                      of unequal
                                                      length.

                                                      From
                                                      Merriam-
                                                      Webster’s
                                                      Dictionary and
                                                      Thesaurus,
                                                      ©2014

                                                      Polygon: a
                                                      closed plane
                                                      figure bounded
                                                      by straight
                                                      lines.

                                                      From
                                                      Merriam-
                                                      Webster’s
                                                      Dictionary and
                                                      Thesaurus,
                                                      ©2014




                                         7
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 8 of 10 PageID# 514



                                           CLAIM 21

 Term/Claim       Plaintiff          Intrinsic Evidence       Extrinsic        Defendants’
 Element          Proposed                                    Evidence         Proposed
                  Construction                                                 Construction
 Attachment       Two or more        “In this aspect, the  Dr. Gall is         Agreed.
 Assembly         connection         attachment assembly   expected to
                  assemblies such    may be two            testify and
                  as clamps, or a    connection            indicate the
                  quick-release      assemblies . . .” ’346level of skill in
                  mechanism or a     Pat., 3:5-8.          the art, and the
                  gravity hangar                           meaning of this
                  configured to      “The connection       claim term to
                  connect the        assemblies may be     one of ordinary
                  radiation shield   two or more clamps . skill in the art
                  to a hangar or     . .” ’346 Pat., 2:55- at the time the
                  mobile carrier.    56.                   invention was
                                                           made.

                                     See also 2:63-3:4;
                                     3:17-26; 4:30-42,
                                     4:48-50; 5:16-32;
                                     5:51-6:2; 6:32-37;
                                     6:57-7:27. See also
                                     Figs. 1-7. See also
                                     claims 1, 8, 21, 22,
                                     23, 24.

 C. Claim Differentiation 2

                                            CLAIM 1

 Term/Claim       Plaintiff    Intrinsic Evidence                 Extrinsic           Defendants’
 Element          Proposed                                        Evidence            Proposed
                  Construction                                                        Construction
 Asymmetrically different        “The clamps may be spaced        Dr. Gall is         The Defendants
 disposed       distances        apart from each other at         expected to         object to the
                from edges of    divergent, different, or         testify and         Plaintiff’s
                a perimeter, a   variable distances from the      indicate the        belated
                face, a          perimeter.” ’346 Pat., 2:19-     level of skill in   disclosure of
                medical          21.                              the art, and the    this claim term,


 2
  Currently unasserted claims such as Claim 1 may be asserted once TRS receives the discovery it
 has requested.



                                                8
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 9 of 10 PageID# 515




                       device                                          meaning of this          which was first
                       hangar,            “The connection assemblies claim term to              identified to
                       and/or             may be two or more clamps one of ordinary             them on July 25,
                       between            asymmetrically attached to skill in the art           2019, in
                       portions of        the radiation shield at      at the time the          violation of this
                       assemblies         different distances from the invention was            Court July 9,
                       and/or             perimeter.” 2:55-57.         made.                    2019 Claim
                       including                                                                Construction
                       assemblies         “[T]he mounting assemblies           Asymmetrical: Order. 3
                       having sides       14, 16 may be set off from           not
                       that are not       the pole 20 to accommodate           symmetrical. In any event, the
                       the same.          other equipment 7 that may           [Symmetry:       Defendants
                                          be on the hangar 18.” 4:39-          correspondence agree that when
                                          40.                                  in size, shape, Claim 1 says the
                                                                               and position of attachment
                                          See, e.g., Fig. 5 of ’346 Pat.:      parts that are assemblies are
                                                                               on opposite      “asymmetrically
                                                                               sides of a       disposed on the
                                                                               dividing line or radiation
                                                                               center.]         shield,” that
                                                                                                means the
                                                                               From             attachment
                                                                               Merriam-         assemblies are
                                                                               Webster’s        placed at
                                                                               Dictionary and different
                                                                               Thesaurus,       distances from
                                          See also Figs 1 and 4, 6 and         ©2014            the edges of the
                                          7. See also claims 8, 18, and                         perimeter of the
                                          19.                                                   radiation shield.

           Discovery is continuing, and the parties reserve the right to amend these proposed

 constructions.

           Dated: July 29, 2019

     Counsel for Plaintiff                                                 Counsel for Defendants

     By: /s/ W. Ryan Snow                                                  By:_/s/ Rebecca S. LeGrand_______
                                                                           Rebecca S. LeGrand (VSB No. 89859)
     W. Ryan Snow, VSB No. 47423                                           LEGRAND LAW PLLC
     David C. Hartnett, VSB No. 80452                                      1775 Eye Street NW, Suite 1150
     CRENSHAW, WARE & MARTIN, P.L.C.                                       Washington, DC 20006

 3
  The Claim Construction Order states that Plaintiff “shall identify for defendants its asserted claims, the terms to be
 construed, if any, and their proposed constructions on or before July 12, 2019.” ECF No. 44 ¶ 1.


                                                            9
Case 2:18-cv-00656-RAJ-DEM Document 55 Filed 07/29/19 Page 10 of 10 PageID# 516



  150 W. Main Street, Suite 1500                             Tel: (202) 587-5725
  Norfolk, Virginia 23510                                    rebecca@legrandpllc.com
  Telephone: (757) 623-3000
  Facsimile: (757) 623-5735
  wrsnow@cwm-law.com
  dhartnett@cwm-law.com

  and

  Bernard S. Klosowski, Jr. (admitted pro hac vice)
  THRIVE IP® INTELLECTUAL PROPERTY LAW FIRM
  200 N. Main Street, Suite 500
  Greenville, SC 29601
  Telephone 864.516.7529
  Facsimile 866.747.2595
  Ben.Klosowski@Thrive-IP.com

                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 29th day of July 2019, I electronically filed the foregoing
 document with the Clerk of the Court, using the ECF system of the court. The ECF system will send
 a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to accept
 this Notice as service of this document by electronic means.

                                                            /s/ W. Ryan Snow
                                                     W. Ryan Snow, VSB No. 47423
                                                     David C. Hartnett, VSB No. 80452
                                                     CRENSHAW, WARE & MARTIN, P.L.C.
                                                     150 W. Main Street, Suite 1500
                                                     Norfolk, Virginia 23510
                                                     Telephone: (757) 623-3000
                                                     Facsimile: (757) 623-5735
                                                     wrsnow@cwm-law.com
                                                     dhartnett@cwm-law.com
                                                     Counsel for Plaintiff




                                                10
